DETAILED ACTION
Claims 1 and 5-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021, has been entered.

Information Disclosure Statement
In the IDS submitted on September 30, 3021:
The 476-page Intel document has not been considered for the same reasons it was said to not be considered in the Office Action on October 30, 2020.  Applicant is asked to point the examiner to the relevant portion of this lengthy document.
The Buxton citation has been struck through because this was previously cited.  As such, the strike is not indicative of a lack of consideration, but of duplication.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-14, 16-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Corbal et al., U.S. Patent Application Publication No. 2012/0254589 A1 (as cited by applicant and herein referred to as Corbal), or, in the alternative, under 35 U.S.C. 103 as obvious over Corbal in view of the examiner’s taking of Official Notice.
Referring to claim 1, Corbal has taught an apparatus, comprising:
a) a set of vector registers (see FIG.10, registers 1010);
b) one or more control registers (see FIG.10, registers 1015.  Also see FIG.2, and note the mask register, which is one of registers 1015 that controls the operation); and
c) processing circuitry to execute a sequence of instructions including a splice instruction (see the VALIGN instruction of FIG.2) identifying at least a first vector register (FIG.2, source 1) and at least one control register (FIG.2, mask register), the first vector register storing a first vector of data elements (FIG.2, elements A through P) having a vector length that is dependent on a number of data elements in the first vector and a size of the data elements (from paragraph [0030] and [0033] (first sentence), there are sixteen 32-bit elements in source 1, giving the vector a vector length of 512 bits, which would appear in a single zmm register), and the at least one control register storing control data identifying, independently of the size of the data elements, one or more data elements (see FIG.2 and note that at least the mask register identifies one or more elements.  Based on paragraphs [0029]-[0030], the identification is independent of the element size because the mask is element-based, not length based.  So, if there are sixteen 32-bit elements in a 512-bit zmm register, sixteen mask bits are used, one for each element.  Similarly, if there are sixteen 16-bit elements in a 256-bit ymm register (or sixteen 8-bit elements in a 128-bit xmm register), the same sixteen mask bits are used.  Thus, because any single mask bit could correspond to different-sized elements, the control register identifies data independent of element size);
d) the one or more data elements comprising one of: one data element within the first vector of data elements, or a plurality of data elements occupying sequential data element positions within the first vector of data elements (see FIG.2 and note that the mask value dictates the number and sequentiality of the data elements of the first vector.  For instance, elements DE and KLMN are sequential in the example shown),
e) Regarding the limitation wherein the control data comprises location data identifying a location of a given data element within the first vector register and length data, different from the location data, identifying a number of data elements, including the given data element, to extract from the first vector of data elements, this is not patentable for multiple reasons:
e1) Under a first interpretation of Corbal, from the example in FIG.2, the mask bits corresponding to D, G, K, and S are location data indicating a location of a single element (with no adjacent extracted elements), or a location of a rightmost element in a sequence of adjacent extracted elements.  Further, in this example, the mask bits corresponding to E, F, and H are length data that identifies a length of a string to extract.  For instance, the rightmost ‘1’ in the mask indicates the D location, and the ‘01’ to the immediate left (corresponding to FE) is separate length data indicating that only two elements (ED, not F) are to be extracted.  For a mask of all ones, for instance, the rightmost ‘1’ may be the location data (of the first element), and the remaining ones indicate the length of data to extract);
e2) Under a second interpretation of Corbal, the offset in paragraph [0029] is location data that generates a starting location (e.g. the location of element D in the example of FIG.2).  Further, the mask of FIG.2 is length data that indicates how much data in the first vector (source 1) is to be extracted.  In this example, the mask indicates a length of 7, i.e., extraction of 7 elements from source 1 (elements DEGKLMN).  Under this second interpretation, Corbal has not taught that the offset is in a control register.  Instead, Corbal has taught that the offset is provided within the instruction as an immediate value.  However, it is known in the art to provide an operand in a register as opposed to an immediate (just as the sources and mask are provided in registers and not as immediates).  This is one of a limited number of finite options for providing operands that would have yielded predictable results (i.e., functionally equivalently providing the offset information) and would have been obvious to try.  By placing the offset in a register, bits can be freed up in an instruction for other information or future expansion, and the offset can be made bigger (since a register will have more bits than are available in an instruction).  A bigger offset could allow for this operation to be used for smaller element sizes, or for bigger registers, where the offset size would need to be larger.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corbal such that the offset (location data) is in a control register.
f) Corbal, alone or as modified, has further taught the processing circuitry being responsive to execution of the splice instruction to extract from the first vector each data element identified by the control data in the at least one control register and to output the extracted data elements within a result vector of data elements that also contains data elements from a second vector (see FIG.2 and note that in addition to the elements from source 1, the result includes elements from a second vector.  Note that the control data in this example may be just the ones corresponding to elements ED.  Alternatively, note that the mask can take on any N-bit value (the value in FIG.2 is merely an example).  There may be a mask of all ones.  In such a case, the control data may be the entire mask);
g) Corbal, alone or as modified, has further taught wherein the processing circuitry is arranged to output each extracted data element within sequential data element positions of the result vector starting from a first end of the result vector.  In any example where only the rightmost N bits are ‘1’ in the mask (N > 1), each extracted element is sequentially stored to the result starting from the right end.  For instance, if the mask in FIG.2 were instead 0000000000011111, then HGFED would be extracted and stored as a sequence from the right end of the destination.
h) Corbal, alone or as modified, has further taught wherein the splice instruction further identifies a second vector register storing the second vector of data elements (see FIG.2, source 2), and the processing circuitry is responsive to execution of the splice instruction to include, at each data element position in the result vector unoccupied by each extracted data element, a data element from the second vector of data elements independent of positions in the first vector register identified by the control data (when the mask is all ones, for instance, the result vector will include only first vector elements, and second vector elements where first vector elements do not exist.  Taking the source values shown in FIG.2, but with a mask of all ones (again, any mask is possible, as it is dependent on program conditions), the result would be SRQPONMLKJIHGFED.  Thus, PONMLKJIHGFED are extracted from the first vector to occupy 13 of the 16 result vector positions.  The remaining 3 are filled with SRQ, which are elements from the second vector.  Also note that the result vector may be a subset of the destination vector.  For instance, if the mask is all ones except for the leftmost bit, the result vector would be RQPONMLKJIHGFED, again filled with first and second vector elements only, and this would be stored along with element DP in the destination to form a destination vector.  Essentially, this scenario would play out for any mask that selects the entire first vector and at least one element of the second vector.
With respect to the “independent…” limitation, the examiner notes that the claim may be interpreted such that “a data element from the second vector of data elements” is independent of positions in the first vector register identified by the control data.  This is inherently the case in FIG.2 of Corbal, and any other time when SOURCE 1 differs from SOURCE 2, because any data element from the second vector (SOURCE 2) is independent (e.g., separate from) any position in SOURCE 1.  For instance, in FIG.2, S from SOURCE 2 is included in the result vector, and S is independent of A through P in SOURCE 1.  Alternatively, if it is the inclusion that is independent, this too is taught by Corbal because Corbal uses control data bits not associated with positions in the first vector to select and include the second vector element(s).  For instance, take a mask of all ones in FIG.2.  The rightmost 13 bits of the mask (control data) identify positions D through P in the first vector register.  However, the inclusion of elements QRS from the second vector is independent of the rightmost 13 bits of the mask.  The inclusion of QRS is only based on the leftmost 3 bits in the mask (which are independent of the rightmost 13 bits).  Similarly, if the mask is 0011111111111111, the result vector is 14 elements with the rightmost 13 elements being elements D through P and the 14th element being element Q.  Again, inclusion of Q is dependent on the 3rd leftmost bit of the control data, and independent from the rightmost 13 bits of the control data that identify positions of the first vector).
i) wherein the processing circuitry is arranged to include within the result vector sequential data elements starting from the first end of the second vector of data elements (from the examples given above, the first end of the result vector is the right end, and the result vector includes elements starting at the right end of the second vector (“Q, R, etc., depending on mask)).
	Under the first interpretation (e1), the claim is rejected under 35 USC 102.
	Under the second interpretation (e2), the claim is rejected under 35 USC 103.
Referring to claim 5, Corbal, alone or as modified, has taught an apparatus as claimed claim 1, wherein: said one or more control registers comprise at least one predicate register (see FIG.2, mask), each predicate register used to store predicate data for each data element position within a vector of data elements (there is one bit per element within a vector); and the at least one control register identified in the splice instruction comprises one of said at least one predicate register, the processing circuitry being responsive to execution of the splice instruction to determine from the predicate data each data element to be extracted from the first vector (see FIG.2).
Referring to claim 6, Corbal, alone or as modified, has taught an apparatus as claimed in claim 5, wherein the predicate data provides the location data and the length data used to determine the one or more data elements to be extracted from the first vector of data elements (see FIG.2.  The length data (mask or selected mask bits) and location data (offset or selected mask bits) are for each element (each element is shifted) and are used to determine what to extract).
Referring to claim 7, Corbal, alone or as modified, has taught an apparatus as claimed in claim 6, wherein the predicate data identifies a first extraction data element position and a last extraction data element position, and the processing circuitry determines, as the data elements to be extracted, a sequence of data elements between the first extraction data element position and the last extraction data element position (see FIG.2).
Referring to claim 8, Corbal, alone or as modified, has taught an apparatus as claimed in claim 1, wherein: said one or more control registers comprises one or more scalar registers for storing data values (mask is a scalar register, and the offset is stored in a scalar register); the at least one control register identified in the splice instruction comprises at least one scalar register, the processing circuitry being responsive to execution of the splice instruction to use the data value in each of the at least one scalar register when determining each data element to be extracted from the first vector (see FIG.2).
Referring to claim 13, Corbal, alone or as modified, has taught an apparatus as claimed in claim 1, wherein the first vector register is a predicate register used to store predicate data for each data element position within a vector of data elements (source 1 may be considered a predicate register because the extraction of any element therein is predicated on the configuration of mask and offset.  Thus, source 1 is related to a predicated operation and thus contains predicate data for each position within its vector).
Referring to claim 14, Corbal, alone or as modified, has taught an apparatus as claimed in claim 13, wherein each data element within the first vector register comprises a single bit (this is inherent as the smallest unit of data is a bit.  Thus, any element must have at least one bit.  In Corbal, the elements comprise a single bit (say bit 0), plus some other number of bits to bring the element size to 8, 16, 32, 64, etc.).  The examiner notes that if applicant wants to limit this claim to setting forth only 1-bit elements, applicant should either replace “comprises” with
--consists of-- or insert --only-- or --no more than-- after “comprises”.
Referring to claim 16, Corbal, alone or as modified, has taught an apparatus as claimed in claim 1, wherein the processing circuitry comprises vector permute circuitry (The inherent circuitry carrying out the operation of FIG.2 can create many rearrangements and orders of data in source 1, source2, and destination.  Thus, it is vector permute circuitry.  Alternatively, this is a non-limiting label for the inherency circuitry in Corbal).
Referring to claim 17, Corbal, alone or as modified, has taught an apparatus as claimed in claim 16, wherein the vector permute circuitry comprises:
a) first shift circuitry to perform a first shift operation on the first vector of data elements (see FIG.2, the first vector in source 1 is shifted right by 3) and second shift circuitry to perform a second shift operation on the second vector of data elements (see FIG.2, the first vector in source 2 is shifted right by 3);
b) combination circuitry to generate the result vector from the vectors output by the first and second shift circuitry (see FIG.2); and
c) analysis circuitry to analyse the control data in the at least one control register in order to determine said one or more data elements to be extracted from the first vector of data elements, and to issue control signals to control the operation of the first and second shift circuitry in dependence on said analysis (see FIG.2).
d) the processing circuitry is responsive to execution of the splice instruction to include, at each data element position in the result vector unoccupied by the extracted data elements, a data element from the second vector of data elements.  Again, the mask could take on any value between 00…0 and 11…1 (FIG.2 merely shows one example).  When the mask is all 1s, for instance, then any result element not filled with an element of the first source would be filled with an element from the second source.
Referring to claim 18, Corbal, alone or as modified, has taught an apparatus as claimed in claim 17, wherein the vector permute circuitry further comprises: first mask circuitry to perform a first mask operation on the vector output by the first shift circuitry in order to produce a first masked vector, and second mask circuitry to perform a second mask operation on the vector output by the second shift circuitry in order to produce a second masked vector; the combination circuitry being arranged to generate the result vector by combining the first and second masked vectors (see FIG.2.  The rightmost half of the mask bits and corresponding circuitry mask the first vector and the leftmost half mask the second vector, the results of which are combined).
Claim 20 is rejected for similar reasons as claim 1.
Claim 21 is rejected for similar reasons as claim 1.  The examiner notes that the processing means for executing a sequence of instructions including a splice instruction, and for extracting and outputting, is interpreted under 35 U.S.C. 112(f) as at least permute unit 80, which performs the splice (see page 11, lines 24-28).  An execution unit such as this inherently includes circuitry, as is known in the art.  For instance, one example permute unit circuit is shown in FIG.5.  Another example is shown in FIG.7.  As the specific circuits of FIGs.5 and 7 (for shifting and masking, and a crossbar) are not required to carry out the splice of FIG.2, for instance, the permute unit is not limited to the structures of FIGs.5 and 7.  Instead, the permute unit is interpreted to be a broad circuit that performs the claimed functions such as those shown in FIG.2, and any equivalents thereof.  As discussed above, Corbal has taught such a circuit.

Claims 9-12, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Corbal in view of the examiner’s taking of Official Notice.
Referring to claim 9, Corbal, as modified, has taught an apparatus as claimed in claim 8, wherein the splice instruction identifies a first scalar register whose stored data value provides the location data and the length data used to determine the one or more data elements to be extracted from the first vector of data elements.  Again, as modified, Corbal has taught both the location data and length data each stored in a scalar register, as they are not vector values.
Referring to claim 10, Corbal, as modified, has taught an apparatus as claimed in claim 9, wherein the stored data values in the first and second scalar registers identify a first extraction data element position and a last extraction data element position, and the processing circuitry determines, as the data elements to be extracted, a sequence of data elements between the first extraction data element position and the last extraction data element position (see FIG.2.  Again, any mask value could be used.  Given an offset and a mask of 0011111111111111, for instance, this information identifies a first element, a last element, and extraction of elements therebetween).
Claim 11 is rejected for similar reasons as claim 9.  Note that any register may be called a predicate register or scalar register.
Referring to claim 12, Corbal, alone or as modified, has taught an apparatus as claimed in Claim 1, but has not taught wherein the first vector register and the second vector register are the same vector register.  However, either operand may identify any register and by identifying the same register, one could realize a rotation or permutation of elements within a single register.  Rotation and permutation are very well-known operations in the art, and Corbal’s instruction would serve dual purpose by allowing it to specify the same register as both vector operands.  That is, not only would it perform the extraction/merge of two different vectors as shown in FIG.2, it would also allow for rotation and/or permutation of a single vector, which again are known and useful operations.  Having this capability would effectively render specific rotation and/or permutation instructions redundant, and, thus, they could be removed to open up space for other unique instructions in the instruction set.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corbal such that the first vector register and the second vector register are the same vector register.
Referring to claim 15, Corbal, alone or as modified, has taught an apparatus as claimed in claim 1, but has not taught wherein the processing circuitry is arranged to execute the splice instruction in each of a plurality of iterations, and, in each iteration, control data in the at least one control register identified by the splice instruction identifies one or more data elements to be extracted from the first vector of data elements that differ from the one or more data elements identified for extraction during a preceding iteration.  However, loop execution using the same instructions on different data is known in the art.  This would allow large amounts of data to be extracted/merged in different ways without having to repeat the code and lengthen the program.  A loop is a concise form of programming to allow for repetition while keeping the program smaller.  Whether this instruction appears in a loop is a choice of the programmer and depends entirely on application.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corbal such that the processing circuitry is arranged to execute the splice instruction in each of a plurality of iterations, and, in each iteration, control data in the at least one control register identified by the splice instruction identifies one or more data elements to be extracted from the first vector of data elements that differ from the one or more data elements identified for extraction during a preceding iteration.
Referring to claim 19, Corbal, as modified, has taught an apparatus as claimed in claim 16, wherein the processing circuitry is responsive to execution of the splice instruction to include, at each data element position in the result vector unoccupied by the extracted data elements, a data element from the second vector of data elements (see the rejection of claim 1.  Again, the mask could take on any value between 00…0 and 11…1.  When the mask is all 1s, for instance, then any result element not filled with an element of the first source would be filled with an element from the second source.
Corbal hasn’t taught wherein the vector permute circuitry comprises: programmable crossbar circuitry to generate the result vector from the first vector of data elements and the second vector of data elements; and analysis circuitry to analyse the at least one control register in order to determine said one or more data elements to be extracted from the first vector of data elements, and to issue control signals to control the operation of the programmable crossbar circuitry in dependence on said analysis.  However, a programmable crossbar is well known in the art and allows for data to be quickly sent to any location the crossbar is connected to, thereby allowing for moving data to any other possible location.  This is particularly useful in Corbal where a given element in the first vector could be moved to any element location in the destination.  A crossbar being a known and fast implementation to rearrange data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corbal such that the vector permute circuitry comprises: programmable crossbar circuitry to generate the result vector from the first vector of data elements and the second vector of data elements; and analysis circuitry to analyse the at least one control register in order to determine said one or more data elements to be extracted from the first vector of data elements, and to issue control signals to control the operation of the programmable crossbar circuitry in dependence on said analysis.
Referring to claim 22, Corbal, alone or as modified, has taught the apparatus of claim 1, but has not taught a computer program stored on a non-transitory computer readable storage medium that, when executed by a data processing apparatus, provides a virtual machine which provides an instruction execution environment corresponding to the apparatus of claim 1.  However, a virtual machine program is known in the art.  When executed, it allows one to emulate a physical environment, for instance, in software, which relieves the need to actually have the physical environment in hardware.  As a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Corbal to include a computer program stored on a non-transitory computer readable storage medium that, when executed by a data processing apparatus, provides a virtual machine which provides an instruction execution environment corresponding to the apparatus of claim 1.

Response to Arguments
On page 9 of applicant’s response, applicant argues that the current language makes it clear that the “including” is “independent…”.
The examiner notes that the Advisory Action comments were intended to convey, not that there is a lack of clarity, but that the claim does not necessarily require that the including be independent.  This is one embodiment encompassed by the claim, but it is not the only encompassed embodiment, which is evidenced by the claim rejections set forth above.

On page 9 of applicant’s response, applicant argues that there is no disclosure or suggestion that only a subset of destination 107 is considered to be a result vector.
This is not persuasive.  Such explicit disclosure is not required.  Any number of a plurality of elements can be said to form a vector.  A vector including elements from only the first and second vectors may be called the result vector.  This result vector is stored in the destination with zero or more elements of the destination, the totality of which is the destination vector.

On pages 9-10 of applicant’s response, applicant argues that what is included is not “independent of positions…”
The examiner disagrees for reasons set forth in the rejection of claim 1 above.

On page 11 of applicant’s response, applicant argues that the examiner’s example of a mask of all ones (in Corbal) does not correspond to the general case set out in the claim.
The examiner notes that the claim is not worded in such a manner to set forth an instruction that works as claimed in response to all values of a mask.  Corbal teaches the claimed instruction for particular values of the mask.

On page 12 of applicant’s response, applicant states that the examiner has not considered claim wording.
The examiner disagrees and directs applicant’s attention to the most recent Advisory Action for a response on this issue.  Essentially, the result vector need not comprise 16 elements.  It could include 15, for example, where those elements not occupied by elements from the first vector would be filled in with element(s) of a second vector.  The element DP is in a destination register and may be considered to be apart from the result vector which only includes elements from the first/second vector(s).

On page 13 of applicant’s response, applicant gives an example mask that would cause applicant’s instruction to produce a particular output (given the sources of Corbal in FIG.2) that could never be produced by the instruction of Corbal.
The examiner agrees that Corbal cannot produce the same example output.  However, the claim is too broad to preclude rejection based on some of the outputs that Corbal’s instruction does produce.

On page 13 of applicant’s response (last paragraph), applicant concludes that because an element from the destination would appear between elements from first and second vector, whether or not data from source 2 is placed at each position in the result vector unoccupied by each extracted data element (from source 1) is dependent on control data.
This is not persuasive, the examiner asserts that the “independent” limitation of claim 1 can be interpreted multiple ways, and not just in the way applicant argues.

On page 14 of applicant’s response, applicant argues that the Official Notice is improper because it was liberally applied for reasons not supported by the record.
The examiner disagrees that it was liberally applied.  It was used only for very well-known limitation (providing an operand in a register as opposed to as an immediate, rotation/permutation, looping, and virtual machine implementation).  These limitations amount to a small fraction of the overall number of claim limitations.  Applicant has also not stated why the noticed features are not well known in the art, which is part of a proper traversal (MPEP 2144.03(C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183